DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of March 24, 2022, claims 1-11 are pending. Claims 1 and 11 are amended. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Verneuille (US 9578938) in view of Robertson (US 5350045).
Regarding Claim 1, Verneuille discloses a portable outdoor supply assembly comprising a cooler body (4) having a cooler front side (8), a cooler back side (10), a cooler left side (12), a cooler right side (14), a cooler bottom side, and an open cooler top side defining a cooler inside. Verneuille discloses the main container comprises a layer of thermal insulating material (20) sandwiched between the outer shell and an inner liner (22) thereby defining a flexible cooler. 
Verneuille also discloses a cooler lid (6) coupled to the cooler body, the cooler lid being hinge coupled to the cooler back side adjacent the cooler top side to cover and alternatively uncover the cooler top side (Col. 9 Lines 8-16). 
Verneuille discloses a plurality of kit containers (240, 241, 242), each of the plurality of kit containers having a zipper closure (slidable closures) to seal and alternatively unseal a kit inside the plurality of kit containers including a plurality of outdoor items (such as foul weather gear 200 and personal travel supplies) (Col. 11, Lines 40-55).
Verneuille does not disclose that the kit containers (240, 241, 242) fill the cooler inside. Rather Verneuille discloses that the kit containers are stored within outer containers (150-152) that fill the internal volume of the main container (4). However, as the outer containers (150-152) are described as reconfigurable as food bowls (Col. 11 Lines 36-3), and the dimensions of the kit containers and outer containers may be varied to accommodate different size items (Col. 11 Lines 30-31), a person having ordinary skill in the art would recognize and find obvious that the kit containers may be dimensioned to fill the cooler inside.
Regarding the additional limitations of March 24, 2022, Verneuille does not disclose each of the kit containers being distinct and separate and that an edge of each kit container is exposed adjacent to the cooler lid wherein each kit container is configured to be accessible and separately removable from the cooler body. 
Robertson discloses a similar compartmented storage container comprising an outer container (10) with a plurality of kit containers (20) with zipper sealing means (24) where an edge of each kit container is exposed adjacent the lid and is configured to be accessible and separately removable from the body (Col. 6 Lines 18-34). Furthermore, Robertson discloses the use of the compartmented storage container to store camping items (Col. 7 Lines 48-63). Verneuille and Robertson are analogous inventions in the art of storage assemblies with zipper bags. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the travel system of Verneuille with the arrangement of Robertson including zippered edges exposed adjacent to the lid and configured to be accessible and separately removable in order to separately store, view, and remove items without disturbing other zippered containers (Col. 6 Lines 10-34). 
Regarding Claim 5, Verneuille discloses the kit container comprise a first aid kit (220), a toiletry kit (250), a cooking kit (246), and a camping kit (such as multifunction tool 214, flashlight 202, bungee 204, and sewing kit 212). Similarly, Robertson discloses usage with a variety of accessories for different applications (Col. 7 Lines 40-47). 
Regarding Claim 6, the relative sizes of the kits and pouches disclosed in Verneuille may be modified by one having ordinary skill in the art as an obvious variation in order to accommodate more or larger supplies. Please see MPEP 2144.04 IV Section A which discusses the obvious type variation regarding changing the dimensions of a prior art device. 
Regarding Claim 9, Verneuille discloses a first aid kit comprising a plurality of ointments, tape, and first aid pouches (Col. 12, Lines 18-27). While Verneuille does not disclose a pair of scissors or tweezers in the first aid kit, such items would be obvious to incorporate into the first aid kit and would be immediately suggestable to one having ordinary skill in the art to include as part of a first aid kit as the simple substitution of known first aid items. Please also note the scissors included in the sewing supplies (212) and tweezers are typically included in the multi-functional tool (214). 
Regarding Claim 10, Verneuille discloses the toiletry/personal case supplies (250) as including hair ties, a nail file, and nail clippers (Col. 12 Lines 9-12). Furthermore, Verneuille discloses hand sanitizer (236) and additional resealable bags (240-242). While Verneuille does not disclose the toiletry kit includes a toothbrush, a razor, floss, deodorant, soap, lotion, bug repellent, and a plurality of toiletry pouches, such items may be substituted for the toiletry items disclosed in Verneuille as the simple substitution of alternative, known toiletry items. Furthermore, Verneuille discloses that any commercially available preparedness articles may be used to prepare a traveler for a broad range of adversities, injuries or medical maladies (Col. 11 Lines 45-51). A person having ordinary skill in the art would therefore have a direct teaching or suggestion to include the claimed toiletry articles as these are known items for a traveler to bring. 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Verneuille (US 9578938) as applied to claim 1 above, and further in view of Zavitsanos (US 2015/0238033).
Regarding claims 2-4, Verneuille discloses a cooler body with a lid and a plurality of outdoor kit containers as discussed above. Verneuille does not disclose the cooler body has rounded corners, the cooler lid and body have a receiving structure, or the cooler lid has a handle notch. 
Zavitsanos discloses a similar hinge lid cooler (1010) comprising rounded corners, the cooler top side having an outer lip, the inner face of the cooler lid having a recessed perimeter (at sealing lip 1021), the recessed perimeter selectively receiving the outer lip of the cooler top side (Paragraph 0038). Furthermore, Zavitsanos discloses the front face of the cooler lid (1020) has a handle notch. Verneuille and Zavitsanos are analogous inventions in the art of lidded coolers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the soft-sided cooler of Verneuille for the hard sided cooler of Zavitsanos as this is the simple substitution of one known cooler type for another that would produce no unexpected results. Furthermore, the cooler construction of Zavitsanos provides a lid closure with a tight sealed connection to minimize the transfer of thermal energy out of the container (Paragraph 0038). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Verneuille (US 9578938) as applied to claim 5 above, and further in view of MacLean (US 2016/0000197). 
Regarding Claims 7 and 8, Modified Verneuille discloses the limitations of Claim 5 as discussed above. While Verneuille discloses items such as a flashlight (202) and cutlery (246) and discusses articles that are useful to prepare, consume or store foodstuffs (Col. 11 Lines 49-51) stored in individual pouches, Verneuille does not disclose a disposable grill, a lighter, condiment containers, or a foil roll. Verneuille also does not disclose bowls, cups, utensils, a knife, spatula, or grilling equipment or accessories. 
MacLean discloses a similar insulated cooler (12) with a hinged lid (16) which stores a grill (34), utensils, and other tailgating supplies (28) (Paragraphs 0053-0054). MacLean further discloses the inclusion or plates, utensils, and, napkins, and condiments (Paragraph 0055). Verneuille and MacLean are analogous inventions in the art of coolers with included kit items. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooler of Verneuille to include the grill and associated items as disclosed in MacLean in order to provide a user means to bring both food and cooking supplies to an outdoor tailgating event in one easy to carry or ship device (Paragraph 0064). Furthermore, the additional claimed items would be obvious to include in order to facilitate cooking or eating with the grill of MacLean. 
Allowable Subject Matter
Claim 11 is allowed.
Applicant is encouraged to make use of the After Final Consideration Pilot 2.0 Program (AFCP 2.0) if allowance is desired for Claim 11 alone. 
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736